Citation Nr: 1223931	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  09-13 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent disabling, prior to February 3, 2009, for lumbar strain with degenerative joint disease (a back disability).

2.  Entitlement to an evaluation in excess of 20 percent disabling, from February 3, 2009, forward, for a back disability.

3.  Entitlement to a separate disability rating for a right lower extremity neurological deficiency, as due to service-connected back disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 2001 to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over this claim is currently with the RO in Denver, Colorado.

In her April 2009 substantive appeal, the Veteran requested a personal hearing before a member or members of the Board.  In a subsequent letter sent to the Veteran in April 2012, the RO informed the Veteran of a Board hearing scheduled in May 2012.  She failed to appear.  Accordingly, the hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.702 (2011).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  

The issue of entitlement to a separate disability rating for a right lower extremity neurological deficiency, as due to service-connected back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to February 3, 2009, the Veteran's service-connected back disability did not manifest in incapacitating episodes of at least 2 weeks but less than 4 weeks during the past 12 months due to her back disability.  The Veteran did not have forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2.  From February 3, 2009, forward, the Veteran's service-connected back disability does not manifest in incapacitating episodes of at least 4 weeks but less than 6 weeks during the past 12 months due to her back disability.  The Veteran does not have forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  Prior to February 3, 2009, the criteria for an evaluation in excess of 10 percent disabling for service-connected back disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.25, 4.26, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2011).

2.  From February 3, 2009, forward, the criteria for an evaluation in excess of 20 percent disabling for service-connected back disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.25, 4.26, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505, 509 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased evaluation claims.

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R.  § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  Under 38 C.F.R. § 4.59, painful motion is an important factor of disability from arthritis and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board observes that the words "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

Historically, service connection was established for a back disability in a June 2007 rating decision and a noncompensable evaluation was assigned.  An October 2007 rating decision increased the Veteran's disability rating for her back disability to 10 percent disabling, effective the day after separation from active duty.  The RO increased the Veteran's service-connected back disability evaluation to 20 percent in a February 2009 statement of the case.

The Board considers several diagnostic codes in evaluating the Veteran's thoracolumbar spine disability.  Diagnostic Code 5235 (vertebral fracture or dislocation), Diagnostic Code 5236 (sacroiliac injury and weakness), Diagnostic Code 5237 (lumbosacral or cervical strain), Diagnostic Code 5238 (spinal stenosis), Diagnostic Code 5239 (spondylolisthesis or segmental instability), Diagnostic Code 5240 (ankylosing spondylitis), Diagnostic Code 5241 (spinal fusion), Diagnostic Code 5242 (degenerative arthritis of the spine) (see also, Diagnostic Code 5003), and Diagnostic Code 5243 (IVDS) are evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.

The General Rating Formula for Diseases and Injuries of the Spine provides for the assignment of a 10 percent rating where forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2). See also 38 C.F.R. § 4.71a, Plate V.

Also for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note (5).

Intervertebral Disc Syndrome (IVDS) (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

According to the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent rating contemplates incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating contemplates incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.

The Board will first determine whether an evaluation in excess of 10 percent disabling is warranted for the Veteran's back disability prior to February 3, 2009.

Upon review of the pertinent evidence, the Board finds that an evaluation in excess of 10 percent disabling is not warranted prior to February 3, 2009.

In April 2007, the Veteran underwent a VA examination of her spine.  She arrived at the examination ambulatory with a normal gait and station.  Upon physical examination, the Veteran had 56 degrees of right rotation, 54 degrees of left rotation, 25 degrees of right lateral flexion, 26 degrees of left lateral flexion, 98 degrees of flexion, and 33 degrees of extension.  Her combined range of motion for her lumbar spine was 292 degrees.  

The Veteran had a normal neurologic examination.  Her deep tendon reflexes and musculature of the upper and lower extremities were symmetrical and normal.  There was negative straight leg raising.  She had no palpable spasm and no tenderness to palpation.

Given this evidence (which indicated, in some movements, better than full ranges of motion) and the absence of any ankylosis, a rating higher than 10 percent would not be appropriate, even with consideration of the Veteran's statements (which provide the basis for the 10 percent evaluation, at best, but not more).

A February 2008 VA outpatient treatment report revealed that the Veteran's lumbar spine had "full flexion 20 [degrees], side bending to 10 [degrees] bilateral, extension to 5 [degrees]," negative straight leg raising, normal deep tendon reflexes, and full muscle strength of the lower extremities.  However, while these ranges of motion appear to support a higher disability rating (particularly, the degrees of flexion), the treatment report indicated that the Veteran had "full flexion of 20 [degrees]."  As discussed above, full flexion of the lumbar spine is measured at 90 degrees, not 20 degrees.  In addition, the health provider did not measure the Veteran's bilateral rotation and determining a combined range of motion, at that time, is rendered impossible.  As such, the Board finds that the range of motion measurements offered in February 2008 are inadequate for VA compensation purposes.

In June 2008, the Veteran underwent a private evaluation of her spine.  At that time, she had flexion of 100 to 105 degrees with pain.  She had 20 to 25 degrees internal rotation, 35 to 40 degrees external rotation, and 40 degrees of abduction.  Her combined range of motion was 250 to 275 degrees.  The private physician did not indicate whether there was additional limitation of motion due to pain, however based on the measured ranges of motion, an evaluation in excess of 10 percent disabling would not be warranted.

An April 2008 VA outpatient treatment report revealed identical results of the February 2008 VA treatment report and is also inadequate for VA compensation purposes for the same reasons as above.

A VA outpatient treatment report from July 2008 indicated that the Veteran's gait was stiff and there was "marked limitation in [range of motion] of [the lumbar spine]."  However, no ranges of motion in terms of degrees were measured at that time.

In addition, there is no evidence of record during this period on appeal (prior to February 3, 2009) indicating that Veteran has ever had an incapacitating episode due to her back disability, as there is no indication of any bed rest prescribed by a physician.  Therefore, the Formula for Rating Intervertebral Disc Syndrome does not entitle the Veteran to a higher rating for her back disability prior to February 3, 2009.

The Board has also considered application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, supra.  The April 2007 VA examination of the Veteran's lumbar spine explicitly indicated that her ranges of motion were measured "without observed manifestation of pain and without additional limitation after repetitive motion."  As such, these findings do not provide for a higher disability rating in this case.  The DeLuca factors go to additional loss of function caused by limitation of motion due to pain.  Indeed, in the April 2007 VA examination report, the examiner indicated that upon repetitive motion, which tested for increased pain, weakness, fatigability, incoordination, and change of range of motion, the Veteran exhibited no additional limitation, providing evidence against this claim.  While the June 2008 private physician did indicate pain upon motion, he did not indicate whether there was any additional loss of function due to pain.

In short, the preponderance of the evidence does not support a finding of additional loss of function caused by limitation of motion due to pain.  Therefore, application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not allow for a disability rating higher than 10 percent prior to February 3, 2009.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

At no time prior to February 3, 2009, did the Veteran's back disability demonstrate forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, and an evaluation of 20 percent disabling is not warranted during this appeal period.

Overall, the Board finds that the Veteran's back disability symptomatology has more nearly approximated the criteria for a 10 percent rating under Diagnostic Codes 5237 and 5243, prior to February 3, 2009.

In addition, upon review of VA outpatient treatment reports of record and other private medical records, the Board finds that these records do not provide any additional evidence favorable to the Veteran's claim for an evaluation in excess of 10 percent disabling for her back disability, prior to February 3, 2009, and which is relevant to the applicable rating criteria, 38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5243.  The Board must find that the most probative evidence during this period on appeal provides evidence against this claim, outweighing the statements of the Veteran that a higher evaluation is warranted.

Turning to the second period on appeal, from February 3, 2009, forward, the Veteran's back disability picture does not warrant an evaluation in excess of 20 percent disabling.

The controlling evidence during this appeal period is a VA examination of the Veteran's spine from February 2009.  

During a physical examination, the February 2009 VA examiner indicated that the Veteran's posture and gait were normal.  Lesegue's and straight leg lift tests were completed with complaint of pain in the left buttocks.  Passive Lesegue's test was strongly resisted with both legs held rigid.  Deep tendon reflex was hypoactive at brachial and Achilles tendons, and equal bilaterally.  Right patellar deep tendon reflex was rated normal.  Left patellar deep tendon reflex was absent.  Her upper and lower extremity strength was 5/5.  

It is important for the Veteran to understand that most of these facts provide evidence that would not support a higher evaluation than 10 percent, let alone the current evaluation.  

The Veteran's range of motion testing revealed flexion of 45 degrees (50 degrees after repetitive exercise), extension of 28 degrees (25 degrees after repetitive exercise), right lateral flexion at 30 degrees (both before and after repetitive exercise), left lateral flexion at 30 degrees (25 degrees after repetitive exercise), right rotation at 35 degrees (25 degrees after repetitive exercise), and left rotation at 30 degrees (both before and after repetitive exercise).  Her combined range of motion (without repetitive exercise) was 198 degrees.

Given this evidence and the absence of any ankylosis, a rating higher than 20 percent would not be appropriate.

In addition, there is no evidence of record from February 3, 2009, forward, indicating that Veteran has ever had an incapacitating episode due to her back disability, as there is no indication of any bed rest prescribed by a physician.  In fact, the February 2009 VA examiner explicitly determined that there were "no incapacitating episodes as defined for VA disability evaluation purposes in the past 12 months."  Therefore, the Formula for Rating Intervertebral Disc Syndrome does not entitle the Veteran to a higher rating for her back disability from February 3, 2009, forward.

As above, the Board has also considered application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, supra from February 3, 2009, forward.  Indeed, the February 2009 examination report indicated additional limitation of function due to pain (which appears to provide the basis for the 20 percent finding).  However, even with consideration of the additional limitation of motion, the Veteran's flexion actually increased (improved) to 50 degrees with repetitive motion.  With application of the benefit-of-the-doubt rule, even considering the additional limitations of motion due to pain (in extension, lateral flexion, and rotation), the Veteran's flexion is no worse than 45 degrees and her combined range of motion is no worse than 180 degrees. 

As such, the highest schedular rating available based on limitation of motion, in the absence of ankylosis, is already assigned.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  It is important for the Veteran to understand that without considering pain, the 20 percent evaluation could not be justified, let alone a 10 percent evaluation. 

In addition, upon review of VA outpatient treatment reports of record and other private medical records, the Board finds that these records do not provide any additional evidence favorable to the Veteran's claim for an evaluation in excess of 20 percent disabling for her back disability from February 3, 2009, forward, and which is relevant to the applicable revised rating criteria, 38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5243.  The Board must find that the most probative evidence in this case provides evidence against this claim, outweighing the statements of the Veteran that a higher evaluation is warranted.

The Board has also looked at other diagnostic codes for rating the Veteran's back disability.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this regard, the Board notes that the Veteran is already service-connected for left leg sciatica with a separate disability evaluation of 10 percent.  The record does not reflect that a disability rating higher than 10 percent for left leg sciatica is warranted.  Indeed, there is no evidence indicating that there is incomplete paralysis below the knee which is moderate.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

As such, at this time, other than a separate disability rating for left leg sciatica evaluated at 10 percent disabling, there is no other diagnostic code applicable to the Veteran's claim for a higher evaluation of her back disability during either period on appeal that would afford her an evaluation in excess of 10 percent disabling prior to February 3, 2009, and in excess of 20 percent disabling from February 3, 2009, forward.

In this regard, a discussion of a separate evaluation for a right lower extremity neurological deficiency, as due to service-connected back disability, for both periods on appeal, based on the Veteran's back disability as manifested neurologically is included in the Remand section below.

With respect to all the claims for an increased rating, the Board has also considered her statements that her disabilities are worse than currently rated during both periods on appeal.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms, such as pain, as this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  She is not, however, competent to identify a specific level of disability of these disorders according to the appropriate diagnostic codes.

Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined her during the current appeal (both prior to February 3, 2009 and from February 3, 2009, forward) and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the VA examination reports, and in both VA and private clinical records) directly address the criteria under which this disability is evaluated.

Based on the above, the claims for higher evaluations during both periods on appeal (prior to February 3, 2009 and from February 3, 2009, forward) must be denied.  The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 (2010).

Extraschedular

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2011).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  Further, the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court also clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board has considered an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) and determined referral for extraschedular consideration is not warranted in this case for either period on appeal (prior to February 3, 2009 and from February 3, 2009, forward).

Ratings have been assigned, at both appeal periods, that contemplate the disability and symptomatology of each manifestation of the Veteran's limitations resulting from a back disability.  There are no manifestations of the Veteran's back disability that have not been contemplated by the rating schedule and adequate evaluations were assigned based on evidence showing the symptomatology and/or disability.  The medical evidence of record does not reflect that the Veteran has been frequently hospitalized due to her back disability (with the exception of a one-time provocative lumbar discography operation) or that it markedly interfered with her employment beyond what the schedular criteria already contemplates.  Indeed, the April 2007 VA examiner explicitly noted that "[h]er low back currently does not affect her usual occupation." Also, during the February 2009 VA examination, the Veteran stated that the only effects of her back disability on her occupation is that she "moves around a lot," "goes outside and walks around one to two times per day while at work, and that she "feels like a burden to coworkers."

Also, in this regard and as mentioned above, entitlement to a separate evaluation based on the Veteran's back disability as manifested neurologically in the right lower extremity is discussed in the Remand section below.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.



Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Veteran's claim arises from her disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  Regardless, in response to her notice of disagreement, a letter was sent to her in July 2008 soliciting information and evidence needed to support her claims for higher ratings.

As to VA's duty to assist, VA has associated the Veteran's service treatment records and post-service treatment records with the claims file.  In addition, the Veteran was afforded VA medical examinations in April 2007 and February 2009, in connection with her claims.  The examination reports have been reviewed, and they cumulatively include all relevant findings necessary to evaluate the claims adjudicated herein.  Collectively, the reports are deemed adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  Significantly, neither the Veteran nor her representative has made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced her in the adjudication of her appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.


ORDER

Entitlement to an evaluation in excess of 10 percent disabling, prior to February 3, 2009, for a back disability is denied.

Entitlement to an evaluation in excess of 20 percent disabling, from February 3, 2009, forward, for a back disability is denied.


REMAND

At the outset, the board acknowledges the RO's development in this case.  Nonetheless, a review of the claims file (to include the April 2007 and February 2009 VA examinations, VA treatment records, and private treatment records), indicates that additional action is necessary.  Although the Board sincerely regrets the further delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.

In this regard, with respect to the Veteran's claims for a higher evaluation of her back disability, the Board has considered the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Under Note (1) of the General Rating Formula, any associated objective neurological abnormalities should be rated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and involves consideration of such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In rating disability involving injury to the peripheral nerves and their residuals, attention is to be given to the site and character of injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve while Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.

As discussed above, the Veteran is already service-connected for left leg sciatica with a separate disability evaluation of 10 percent.  At this juncture, it is important to note that the Board found the April 2007 and February 2009 VA examinations to be adequate only as they pertain to the Veteran's claims for higher evaluations of her back disability as manifested orthopedically and with respect to her separate disability rating for left leg sciatica.  However, as explained below, a remand is necessary to determine whether a separate rating for a right lower extremity neurological deficiency is warranted and if so, to ascertain the severity of that deficiency.

During the April 2007 VA examination, the Veteran had a normal neurologic evaluation.  Her deep tendon reflexes and musculature of the upper and lower extremities were symmetrical and normal.  There was negative straight leg raising.  She had no palpable spasm and no tenderness to palpation.

In a February 2008 private treatment report, the Veteran complained of "sharp shooting pain radiating down right leg."  Upon objective testing, the private physician indicated that the Veteran had a positive leg lift on the right.  She was assessed with "having new onset radicular symptoms."

A March 2008 VA outpatient treatment report appears to reveal bilateral neural deficits as "straight leg raising [positive] left at 50 degrees, right" was noted.  Another May 2008 VA outpatient treatment report indicated the Veteran's complaint of pain with "constant burning starting in L2 level and radiates down back, into legs and around to hips."

During the February 2009 VA examination, the Veteran reported "sciatica," which she experienced on a daily basis and described the symptoms of buckling of the left leg and pain from her toes to her low back.  Based on the Veteran's report of left leg sciatica, the VA examiner diagnosed the Veteran with sciatica as secondary to her service-connected back disability, and she was subsequently awarded a separate disability evaluation for left leg sciatica at 10 percent disabling.

In a June 2011 VA examination of the Veteran's brain and spinal cord, the Veteran underwent a sensory examination.  At that time, the Veteran's right lower extremity had normal vibration, pain/pinprick, position sense, and light touch.  Her right knee jerk was normal and right ankle jerk was hypoactive.  A neurologic deficiency of the right lower extremity was not diagnosed or identified at that time.

Based on the private and VA treatment reports, as well as the April 2007 and February 2009 VA examinations, the extent and severity of the Veteran's right lower extremity neurological problems is still unclear based on her subjective reports of pain radiating to the right lower extremity, and the conflicting objective evidence indicating a neurological deficiency.  

In short, the level of severity of the Veteran's right lower extremity neurological deficiency, if any, is not clear from the medical evaluations and lay statements of record.  It is not clear if this disability exists.  

Accordingly, the Board finds that an additional VA examination is required in order to identify all chronic and neurologic right lower extremity manifestations of the Veteran's service-connected back disability and to determine the current severity of those aspects of disability.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine any right lower extremity sciatica related to the back.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.

Following examination and any and all necessary tests, the examiner is requested to provide findings on the following and include an appropriate rationale for those findings:

a) describe and diagnose any additional chronic neurologic right lower extremity manifestations of the service-connected back disability (if any), to include, but not limited to, the documented diagnosis of sciatica (a finding that the Veteran does, or does not, have a neurological problem associated with her right leg associated with her back would be of great assistance to the Board); and

b) evaluate (if a right lower extremity disability associated with the back is found) the extent and severity of any diagnosed neurologic deficiencies of the right lower extremity by rendering an opinion as to whether it more nearly approximates incomplete paralysis of the sciatic nerve (that is mild; moderate; moderately severe; or severe, with marked muscular atrophy) or complete paralysis of the sciatic nerve where the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.

2. Then, readjudicate the Veteran's claim with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this Remand.  A review of all relevant information submitted to the RO, should also be completed.  If the decision, with respect to the claim, remains adverse to the Veteran, she and her representative, if any, should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


